Citation Nr: 1227098	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as based on a personal assault, and depressive disorder not otherwise specified (NOS).  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971.  He served in the Republic of Vietnam (Vietnam) from January 1971 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran subsequently relocated to Los Angeles, California and jurisdiction of his claim was transferred to the Los Angeles RO.  

The Veteran was scheduled to appear for a personal hearing before a Decision Review Officer (DRO) in February 2009, which he requested to be rescheduled, and was rescheduled to appear for a DRO hearing in March 2009.  However, he failed to report for the March 2009 hearing without explanation.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  
 
This matter was the subject of Board remands in May 2010 and September 2011.  

The Board has characterized the matter on appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant files a claim for service connection for psychiatric disability, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The central inquiry before the Board is whether the Veteran has a psychiatric disorder that:

1. Clearly and unmistakably preexisted service, and; 
2. Clearly and unmistakably underwent an increase in severity beyond the natural progression of the disease during service, or;
3. Is directly related to military service, and/or;
4. Was caused by an alleged in-service personal assault, and/or;
5. Was caused by his already service-connected left knee disability.  

The record shows, and at times the Veteran has asserted, that new theories of entitlement, beyond that for direct service connection, must be developed before the claim can be adjudicated.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2007), the United States Court of Veterans Appeals (Court) held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to service connection, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See id; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The service treatment records suggest the existence of a psychiatric disorder that pre-dated the Veteran's service.  In a Notice of Disagreement (NOD) received in August 2007 and in a statement dated in June 2010, the Veteran argued the applicability of changes made to 38 C.F.R. § 3.304(f), which pertains to claims involving PTSD based on stressors involving the Veteran's fear of hostile military or terrorist activity and claims based on in-service personal assault.  A recent VA PTSD examination report, dated in April 2011, includes an opinion that the Veteran's psychiatric disorder may be related to his service-connected left knee disability.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  Development that addresses these new theories of entitlement must be performed before the claim can be adjudicated.  

The AMC briefly addressed the claim on the basis of personal assault and on the basis of secondary service connection in a June 2011 Supplemental Statement of the Case (SSOC).  However, the Veteran has not been advised of the pertinent statutes and regulations that pertain to claims involving aggravation of a pre-existing condition, claims based on in-service personal assault, and claims based on secondary service connection.  Also, the RO/AMC has failed to address entitlement to service connection on the basis of aggravation of a preexisting condition in adjudicating the claim.  

Also, a remand is required for clarification from a VA psychologist who conducted an April 2011 PTSD examination.  38 C.F.R. § 4.2 (providing in substance that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  This review must be conducted with a review of the claims folder including the Virtual VA paperless claims processing system (Virtual VA). 

Finally, the Veteran's VA treatment records on file only date to August 2010.  If the Veteran has since received additional VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Preexisting Psychiatric Disorders Claimed as Aggravated by Active Service

The Board is requesting that the April 2011 medical examiner (or, if unavailable another qualified examiner with review of the evidence), provide an opinion as to whether there is clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service and was not aggravated by service.  The Board is also requesting that the Veteran be provided with Veterans Claims Assistance Act (VCAA) compliant notice of the statutes and regulations pertinent to a claim for the aggravation of a preexisting disorder.  

Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

A December 1967 Report of Medical History for the purpose of enlistment shows that the veteran answered "yes" to having had/currently having "nervous trouble of any sort," "depression or excessive worry," and "any drug or narcotic habit."  The clinical evaluation of an accompanying Report of Medical Examination indicates that the Veteran underwent psychiatric testing; however, it was ultimately determined that no additional defects were discovered and he was fit for military service.  Throughout service, starting in February 1971, the Veteran underwent psychiatric treatment, including for illicit drug abuse.  He was eventually recommended for an administrative discharge on the grounds that he was diagnosed with a character and behavior disorder.  The service treatment records also reflect that the Veteran apparently admitted to using illicit drugs and engaging in violent and destructive activity as a gang member in his teenage years prior to service.  

As yet, no medical opinion has been provided to determine if the Veteran clearly and unmistakably had a pre-existing psychiatric disorder that was not aggravated during service.  

Psychiatric Disorders Claimed as Directly Related to Service

The Veteran has asserted that he had exposure to "sapper attacks" at night, which left him fearful of the base being attacked by rockets and sneak attacks while he was stationed at Phan Rang Air Base.  He also claimed that he was harassed in service due to racial prejudice by his superior officers.  He believed these officers eventually went on to plant a gun in his bunk and to frame him for a "fragging" incident where a group of soldiers died after a grenade was thrown at them.  He believed that this harassment led to illicit drug abuse during service and after service.  

The Board is requesting that the April 2011 medical examiner (or, if unavailable another qualified examiner with review of the evidence), clarify the opinion provided during the examination, which determined that the Veteran met the DSM-IV criteria for PTSD stressors but did not meet the DSM-IV criteria for a diagnosis of PTSD; and which determined that an opinion as to the relationship between the diagnosed depressive disorder NOS and the Veteran's service could not be provided without resorting to mere speculation.  The Board is also requesting that the Veteran be provided with VCAA compliant notice of the statutes and regulations pertinent to a claim for service connection for PTSD under the new provisions of 38 CFR § 3.304(f).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA regulations and Federal court precedent decisions established that if the claimed stressor is not combat related, the veteran's lay testimony regarding his in-service stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Court has held that there is no requirement that such corroboration must be found in the service records.  Yet, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

However, effective July13, 2010, VA has amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  

The primary result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.  

Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Post-service VA and private treatment records include findings of a positive depression screen, diagnosis of a nervous disorder, diagnosis of depression, diagnosis of depressive disorder NOS, and diagnosis of chronic, severe PTSD.  A September 2006 report from "Dr. Hassan Jabbour" included a detailed list of the Veteran's claimed stressors, and an observation that the Veteran seemed to be a reliable historian.  The physician provided an impression that the Veteran sustained traumatic event during service that affected his life and had a significant effect on his social and work relationships.  The physician opined that the Veteran met the criteria for DSM-IV for PTSD, and diagnosed the Veteran with chronic psychotic disorder NOS and with PTSD due to stressors related to his service in Vietnam.  However, the physician did mention that one of the stressors claimed by the Veteran was related to his fear of hostile military or terrorist activity.  

In April 2011, after administering a Minnesota Multiphasic Personality Inventory-2 (MMPI2) psychometric assessment, a VA PTSD examiner determined that the Veteran met the DSM-IV criteria for PTSD stressors, including that he feared for his life as an air traffic controller, but that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that "T scores" for Keene and Schlenger PTSD scales on the MMPI2 were 60 and 58, respectively, which does not suggest PTSD.  Yet the examiner indicated that the lack of high test scale scores would not contraindicate PTSD if it were found in the clinical interview.  The examination report does not appear to contain a discussion of the clinical interview beyond a brief description of the Veteran's mental status, and the examiner did not explicitly rule out a diagnosis of PTSD on clinical evaluation.  In fact, the examiner's rationale that explained why the Veteran did not have a diagnosis of PTSD was based solely on the psychological test results of the MMPI2, and did not include a discussion of the clinical interview findings whatsoever.  Also, the examiner noted that the MMPI2 Test Results were not significant for either PTSD or depression, yet the Veteran was ultimately diagnosed with depression but not PTSD.  The examiner failed to provide an explanation for these inconsistent findings.  

Additionally, the examiner provided a diagnosis of depressive disorder NOS, but indicated that the clinical onset of the disorder was not known and could not be determined without resorting to mere speculation.  Yet the examiner also provided an opinion that the Veteran's relatively brief personal observations and experience of wartime in Vietnam were not likely the primary factor causing his depression, but may have also contributed and played a role.  

The Board finds this examination report to be inadequate, as the examiner failed to provide a thorough evaluation of the claimed PTSD based on established standards referenced in the report.  Also, the examiner failed to explain why an opinion as to the etiology of the depressive disorder NOS could not be determined without resorting to mere speculation.  

Claimed In-Service Personal Assault as Causative of Psychiatric Disorder

In his August 2007 NOD, the Veteran described experiencing a personal assault in service when he was told that an Office of Special Investigation investigator threatened him.  In a statement dated in June 2010, he provided the name of "Glen G. Giddings," who served as the Commander of the 1882nd Communications Squadron at the time of the Veteran's service.  The Veteran also submitted an "End of Tour Report" from Commander "Giddings," which discussed poor race relations at the time of the Veteran's service, and the name and address of Commander "Giddings" so that he could be contacted to provide supporting evidence.  

The Board is requesting that VCAA notice addressing PTSD claims based on personal assault be provided to the Veteran.  Also, the Board is requesting that the April 2011 medical examiner (or, if unavailable another qualified examiner with review of the evidence), express an opinion as to whether the claimed in-service personal assault occurred and caused the Veteran to develop PTSD or another acquired psychiatric disorder.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  

In Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite VCAA notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  In the present case, the RO did not advise the Veteran what evidence is necessary to substantiate his claim for PTSD based on in-service assault and harassment, and no VCAA letter identified examples of potential, alternative sources of such evidence or provided the Veteran with a PTSD personal assault questionnaire (VA Form 21-0781a).  A remand is required for this purpose.  

As a general matter, the law requires that in order for service connection to be granted, there must be (1) evidence of an injury in military service or a disease that began in or was made worse during military service or one which would qualify for presumptive service connection; (2) competent evidence of a current physical or mental disability; and, (3) competent evidence of a relationship between the veteran's current disability and the in-service event)).  Pond v. West, 12 Vet. App. 341 (1999).  

However, when a claimant seeks service connection for PTSD, based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Stated alternatively, corroboration of the claimed personal assault dated contemporaneously with the incident is not required to substantiate the incident.  Instead, examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).  Under this regulation, VA may submit any evidence it receives to a mental health professional for an opinion as to whether a personal assault occurred.  Stated otherwise, in a claim of service connection for a psychiatric disorder that is alleged to have been caused by a personal assault, the absence of historical validation of the in-service incident is not necessarily fatal to the claim.  Rather, a VA mental health care provider may express an opinion as to whether, given all evidence of record, the claimed in-service assault occurred.

The service personnel records show that the Veteran was disciplined in November 1969 pursuant to Article 15 U.C.M.J., after he shoplifted a stereo tape cartridge.  These records include Airman Performance Reports, which reveal that the Veteran was progressing exceptionally well in his training and duties as an air traffic controller for the periods from January 1968 to January 1969; from July 1969 to January 1970; and from January 1970 to July 1970.  However, in February 1969 he received a reduction in grade.  Performance reports dated from January 1969 to July 1969 and from July 1970 to October 1970, include observations that he had numerous personal problems that were reflected in his military behavior during the first few months of the report, and that his off-duty activities during his tour at Elmendorf A.F.B. had sometimes been less than optimum, if not downright turbulent.  

The service treatment records indicate that the Veteran was treated for a psychiatric disorder, and reflect that he complained of being persecuted while in the service.  He was, at times, described as paranoid by the treating practitioners.  

Following service, the Veteran was arrested on a number of occasions for domestic violence disputes and aggravated assault.  He also admitted to abusing cocaine, "crack" cocaine, heroin, and marijuana over the years.  

The Veteran submitted a letter he sent to his family while he was in service in July 1971, where he described the "fragging" incident and being harassed based on his race.  

No medical opinion has been provided that addresses whether or not the Veteran sustained a personal assault in service as he has alleged, regardless of corroborating evidence, as is required under 38 C.F.R. § 3.304(f)(5).  As a current diagnosis of PTSD is uncertain and as the Veteran has claimed that a personal assault took place during service, he should undergo examination to determine whether or not he sustained a personal assault in service that caused him to develop PTSD.  

Psychiatric Disorders Claimed as Caused by Presently Service-Connected Disabilities

The Board is requesting that VCAA notice addressing claims for service connection as caused by presently service-connected disabilities be provided to the Veteran.  Also, the Board is requesting that the April 2011 medical examiner (or, if unavailable another qualified examiner with review of the evidence), provide a more in depth analysis and explanation of a prior opinion that pain associated with the Veteran's service-connected left knee disability contributes to his depressive disorder NOS .  

The April 2011 VA examiner provided numerous factors in the Veteran's childhood, adult civilian and military life, including current and previous ongoing marijuana abuse (and prior heroin dependency issues in the military); pain associated with the knee conditions for which the Veteran is already service connected; multiple failed marriages; lack of the Veteran's biological father's daily presence or comfort during his childhood development from the time he was an infant; and brief personal observations and experience of wartime in Vietnam that might have contributed to his depressive disorder.  This characterization of the relationship between the depressive disorder NOS and the service-connected disabilities does not address the relevant provisions regarding aggravation provided in 38 C.F.R. § 3.310.  

For these reasons, further VA examination is required to determine the etiology of any of any current psychiatric disorder to include PTSD and/or depressive disorder NOS, on the basis of aggravation of a preexisting condition; on the basis of in-service incurrence, to include as based on personal assault; and on the basis of aggravation by service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.306 (aggravation of a preexisting condition); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(f)(5) (PTSD based on in-service personal assault); 38 C.F.R. § 3.310 (secondary service connection); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (re: secondary service connection); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a VCAA letter as required for his PTSD claim based on in-service personal assault.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  This letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising him of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  The RO/AMC must attach a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  The RO/AMC must allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.  

2.  The RO/AMC must also include the pertinent provisions of 38 C.F.R. §§ 3.306 (pertaining to claims involving aggravation of a preexisting condition), and 3.310 (pertaining to claims involving secondary service connection.  The RO/AMC must allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.  

3.  The RO/AMC will ascertain if the Veteran has any additional medical or lay evidence not currently of record pertaining to all of his service-connected and non-service-connected disorders, and release of information forms to enable the RO/AMC to obtain any identified records.  The records sought must include all relevant VA records, dated from August 2010 to the present.  The RO/AMC will then attempt to obtain such records in accordance with applicable law as to the duty to assist the Veteran.  

4.  In accordance with 38 C.F.R. § 4.2, the RO must schedule the Veteran for a VA examination by a clinician, preferably "Marlene M. Cornell, Ph.D.," the VA psychologist who conducted the April 2011 VA examination, but otherwise from another suitably qualified physician if she is unavailable, to clarify as to whether any diagnosed acquired psychiatric disorder, to include PTSD and depressive disorder NOS, clearly and unmistakably preexisted service, and clearly and unmistakably underwent an increase in severity beyond the natural progression of the disease during service; or alternatively, is related directly to service, to include as due to an in-service personal assault; or alternatively, is related to any service-connected disability.  

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

(c) The examiner will provide specific answers to the following questions:  

(1) Did the Veteran have an acquired psychiatric disorder that clearly and unmistakably preexisted service?  

(2) If so, did the acquired psychiatric disorder clearly and unmistakably undergo an increase in severity beyond the natural progression of the disease during service?  

(3) If not, is any current acquired psychiatric disorder related to any incident of service, to include a personal assault?

(i) The examiner must explain and resolve the inconsistent findings of the April 2011 VA PTSD examination when formulating this opinion.  The April 2011 VA PTSD examination in pertinent part determined:

* That the Veteran meets the DSM-IV criteria for PTSD stressors, but does not meet the DSM-IV criteria for a diagnosis of PTSD based on psychological test results (MMPI2 Test) These test results showed findings that did not suggest PTSD, yet the examiner acknowledged that the lack of high test scale scores would not contraindicate PTSD if it was found in the clinical interview.  The report does not contain an analysis of the clinical interview evaluation;

* That the same psychological test results that determined the Veteran does not have PTSD also indicated that he did not have depression, but that he was ultimately diagnosed with depression and not with PTSD; 

* That the etiology of the diagnosed depressive disorder NOS could not be determined without resorting to mere speculation, but that the Veteran's experience of wartime in Vietnam, though not likely the primary factor causing the depression, might also contribute and play a role.  

(ii) If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.  HOWEVER, AS TO THE PTSD CLAIM BASED ON PERSONAL ASSAULT, THE EXAMINER MUST BE ADVISED THAT ACTUAL CORROBORATION (EVIDENTIARY SUPPORT) OF THE CLAIMED PERSONAL ASSAULT (E.G., BY WAY OF CONTEMPORANEOUS POLICE REPORTS, MILITARY DISCIPLINARY PROCEEDINGS, ETC.) IS NOT DETERMINATIVE AS TO THE QUESTION OF WHETHER THE ASSUAULT OCCURRED.  THE BOARD IS REQUESTING THAT THE EXAMINER PROVIDE AN OPINION AS TO WHETHER HE OR SHE BELIEVES THAT THE VETERAN SUSTAINED A PERSONAL ASSAULT IN SERVICE AS HE HAS ALLEGED-EVEN WITHOUT CORROBORATION OF THE RECORD.

* The examiner must determine if any evidence of a decline in performance, behavioral changes, substance abuse treatment, and any changes in duty assignment in service reflective of an in-service personal assault occurring?  In rendering this opinion, the reviewer's attention is drawn to the numerous Airman Performance Reports and Article 15 action contained in the service personnel record, and the post-service history of domestic violence, aggravated assault, and illicit drug abuse.  The examiner must determine if post-service treatment records showing treatment for various psychiatric disorders are reflective of an in-service personal assault? In rendering this opinion, the reviewer's attention is drawn to the private treatment records and medical opinion, dated in 2006, provided by "Dr. Hassan Jabbour."  

*  BASED ON ALL EVIDENCE OF RECORD the examiner must opine as to whether the Veteran sustained personal assault during service that caused him to develop PTSD related to the in-service personal assault?  

(4) Is any diagnosed acquired psychiatric disability including PTSD and/or depressive disorder NOS CAUSED OR AGGRAVATED (a chronic worsening of the underlying condition) as a result of any of the service-connected left knee disability?  

(i) The examiner must discuss in detail the findings of the April 2011 VA PTSD examination, which in pertinent part lists several factors contributing to a diagnosis of depressive disorder NOS, including pain associated with the service-connected left knee disability.  

(ii) The examiner must note that, by regulation, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

(iii) The examiner should attempt to quantify (provide an estimated percentage) the degree to which, if any, it is believed that the service-connected left knee disability contributed to any diagnosed depressive disorder NOS, or other acquired psychiatric disorder.  The examiner should also attempt to quantify the degree to which it is believed that any other factors contributed to any diagnosed depressive disorder NOS, or other acquired psychiatric disorder.  

(5) The examiner is advised that by law service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  Providing an opinion that addresses the relationship between Veteran's substance abuse disorders and his military service is unnecessary.  

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

All clinical findings should be reported in detail.  IF THE REVIEWER IS UNABLE TO STATE AN OPINION WITHOUT RESORTING TO SPECULATION, HE OR SHE MUST SO INDICATE AND EXPLAIN WHY.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

5.  THEREAFTER, THE RO/AMC WILL REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTIONS HAVE BEEN CONDUCTED AND COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  

6.  The RO/AMC must then readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as based on  personal assault, and depressive disorder NOS, including consideration of all of the evidence of record and all potential theories of entitlement.  If the benefit sought on appeal remains denied, the Veteran will be furnished an SSOC with reasons and bases for the decision.  The Veteran will be then given an appropriate opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The purpose of this remand is to assist the Veteran with the substantive development of his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include based on personal assault, and depressive disorder not otherwise specified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


